Citation Nr: 0638330	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-11 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from November 1967 to June 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit requested.  This case 
was remanded by the Board in October 2003 for additional 
development.  The case is again before the Board for 
appellate consideration.


FINDING OF FACT

An acquired psychiatric disorder was not present in service, 
nor was a psychotic disorder present to a compensable degree 
within one year after her discharge.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303(b), (c),  3.307, 3.309, 3.655(b), 
3.384 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was not done because the initial RO decision was issued prior 
to the enactment of the VCAA.  However, in light of the 
discussion below, it is found that the notification and 
assistance duties of the VCAA have been satisfied.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In February 2000, April 2002, and August 2004 letters, the RO 
informed the veteran of its duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claims.  Those letters informed the 
veteran of the evidence needed to substantiate her claim, as 
well as the information and evidence VA would obtain in her 
behalf and the evidence and information that the she could 
obtain.  She was told that she could submit any evidence 
relevant to her claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any such matters are 
moot.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A recently issued definition of a psychosis includes the 
following disorders:  brief psychotic disorder; delusional 
disorder; psychotic disorder due to general medical 
condition; psychotic disorder, not otherwise specified; 
schizoaffective disorder; schizophrenia; schizophreniform 
disorder; shared psychotic disorder; and substance-induced 
psychotic disorder.  71 Fed. Reg. 42,758, 42,760 (July 28, 
2006) (to be codified at 38 C.F.R. § 3.384).  This definition 
is effective for claims filed on or after August 28, 2006.  
Although it is not applicable in the present decision, we 
note that its application herein would make no difference in 
the result, since none of the listed psychoses has been shown 
to have been manifested in service or within the first year 
after the veteran's separation from service.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  38 C.F.R. 
§ 3.655(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran's service medical records show that, in November 
1968, she was seen for menstrual cramps.  Her period had 
begun, although she believed that she was pregnant.  The 
examiner noted that she was a "manipulator of the first 
order" and that she should be treated as such.  The 
impression was of a person with a passive/aggressive 
personality who showed a great tendency to act out and feign 
illness.  The June 1969 service separation examination was 
completely within normal limits.

In March 1977, the veteran was treated at a private facility 
for alcoholism.  She asserted that she had had trouble with 
her "nerves" for years.  For the last 10 to 12 days, she 
had been anxious, paranoid, and confused.  The diagnosis was 
anxiety and questionable schizophrenia.  In May of that year, 
she was noted to be on probation following a conviction for 
theft.  She said that she had heard voices saying good and 
bad things.  She displayed ideas of reference.  The diagnoses 
were of a thinking disorder and alcoholism.  A May to August 
1977 private hospitalization noted a diagnosis of 
undifferentiated schizophrenia.  She was also diagnosed with 
alcohol abuse.  During this hospitalization, she stated that 
she had experienced good years in the service, with no 
mention of any psychiatric symptoms.

The veteran submitted voluminous VA and private records 
developed during the 1980's and the 1990's.  These noted 
various diagnoses to include depression, anxiety, a bipolar 
mood disorder, and schizoaffective disorder.  No record or 
health care provider related these diagnoses to her period of 
service.

The veteran claimed that she had suffered a "nervous 
breakdown" shortly after her discharge from service.  She 
indicated that she had been treated at the San Francisco VA 
Medical Center (VAMC) between 1969 and 1973.  In November 
1999, this facility indicated that it had no records 
pertaining to the veteran.  She has not submitted or 
identified any records indicative of any manifestation of a 
psychotic disorder within her first post-service year.

In an October 2003 remand, the Board requested that records 
from the Waco VAMC be requested, and ordered that the veteran 
be examined by VA.  Waco responded that there were no records 
available pertaining to the veteran.  The VA examination 
request had asked whether the symptoms noted in service were 
an early manifestation of a currently diagnosed psychotic or 
psychoneurotic disorder, or whether they were symptoms of a 
personality disorder.  The answer to this question was 
essential to determine entitlement to the requested benefit.  
This examination was scheduled for March 2005; however, 
without providing any good cause, the veteran failed to 
report to the examination.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for an acquired 
psychiatric disorder has not been established.  There is no 
indication that anything other than a personality disorder 
was noted in service, which cannot be service connected under 
VA law and regulations.  See 38 C.F.R. § 3.303(c).  No 
psychosis or psychoneurotic disorder was present in service.  
Nor was a psychosis, such as a schizoaffective disorder, 
present to a compensable degree within one year after the 
veteran's separation from service.  Therefore, there is no 
evidence that supports an award of service connection on 
either a direct or presumptive basis.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for an acquired psychiatric disorder.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


